DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1-19 and 28-46 in the reply filed on 6/29/2022 is acknowledged.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 32 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Huff (U.S. Pub #2017/0097108).
With respect to claim 32, Huff teaches a micromechanical valve comprising 
a first fluid port (Fig. 1A, 12; Fig. 5A, 54; Paragraph 22), 
a second fluid port (Fig. 1A, 16; Fig. 5A, 57; Paragraph 22), 
a micromechanical actuator (Fig. 5A, 64, and Paragraphs 48 and 53),
a fluid passage formed between the first fluid port and the second fluid port, the fluid passage comprising two opposite and parallel wall portions (Fig. 5A, 55 and 56), 
wherein the micromechanical actuator is arranged in the fluid passage, and 
wherein the micromechanical actuator is configured to deflect in a plane parallel to the two parallel wall portions based on an activation signal provided to same such that the fluid passage between the first fluid port and the second fluid port is at least partially blocked by the micromechanical actuator (Figs. 5B and 5C; Paragraphs 52-56).

Allowable Subject Matter
Claims 33-46 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 1-19 and 28-31 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN P SANDVIK whose telephone number is (571)272-8446. The examiner can normally be reached M-F: 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached on 571-272-1945. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN P SANDVIK/Primary Examiner, Art Unit 2826